Citation Nr: 9921082	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-47 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back condition, 
claimed secondary to a service-connected left knee disorder.

2.  Entitlement to service connection for a right knee condition, 
claimed secondary to a service-connected left knee disorder.

3.  Entitlement to service connection for a bilateral hip 
condition, claimed secondary to a service-connected left knee 
disorder.

4.  Entitlement to an increased rating for a left knee disorder, 
secondary to a shell fragment wound, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from August 1967 to April 
1970.

This appeal arises from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on appeal.

The claim was previously before the Board in May 1997, at which 
time it was remanded to the RO for further evidentiary 
development, and for consideration of the decisions of the United 
States Court of Veterans Appeals ("Court," now the United 
States Court of Appeals for Veterans Claims) in Allen v. Brown, 7 
Vet. App. 439 (1995); and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by the 
RO.

2.  The persuasive medical evidence of records indicates that the 
veteran does not currently suffer from a right knee or bilateral 
hip disability related to a service-connected disability.

3.  The veteran currently suffers from chronic and progressive 
pain of the lower back which is etiologically related to his 
service-connected left knee disability.

4.  The veteran's left knee disorder is also manifested by 
significant traumatic and/or degenerative arthritis of the 
surfaces of the knee joint; and painful motion of the knee, 
substantiated by objective pathology, which is productive of 
moderate limitation of motion and loss of strength and endurance 
of the knee function.

5.  The current medical evidence of record is in relative 
equipoise as to whether the veteran's pre-service knee injury is 
related to his currently manifested left knee disability.


CONCLUSIONS OF LAW

1.  A right knee condition, and/or a bilateral hip condition, did 
not result from and were not aggravated by personal injury 
suffered in line of duty in the active military service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.301, 3.303 
(1998).

2.  A low back disability resulted from personal injury suffered 
in line of duty in the active military service.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.301, 3.303 (1998).

3.  The criteria for an evaluation of 20 percent, but no greater, 
for traumatic arthritis of the left knee, have been met. 
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.14, 4.22, 4.71a, Diagnostic 
Codes (DCs) 5010-5003, 5260 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records include a medical history from the 
veteran, and the report of his pre-enlistment medical 
examination, both prepared in August 1967.  In his history, the 
veteran indicated that he suffered from a "trick" or locked 
knee, and had undergone two operations of the left knee for 
removal of bone chips and calcium deposits.  The physician's 
summary section of the history noted the veteran's report of 
having injured his left knee in 1965 and in December 1966, and 
his statements that the knee was now improved.  Notwithstanding 
these findings, the veteran's lower extremities were evaluated as 
normal, and he was found medically qualified for enlistment.

After entering on active duty, the veteran reported intermittent 
problems with his left knee, beginning in January 1968 (when the 
veteran was in Okinawa, en route to Vietnam) and continuing 
throughout that year.  During his tour in Vietnam, in late 
October 1968, the veteran was wounded in the left popliteal area 
(posterior surface of the knee, see Dorland's Illustrated Medical 
Dictionary 1337 (27th ed. 1988)) by multiple fragments from a 
mortar round.  In December 1968, the veteran was seen for 
intermittent "giving way" of the left knee.  The examiner's 
diagnosis was late effects of a shrapnel wound of the left knee, 
not existing prior to enlistment, and his prognosis was that the 
veteran "should rapidly return to normal."  However, the 
veteran continued to have pain in the left knee thereafter.  In 
December 1969, the veteran was examined by a Navy medical board, 
which found that the veteran was unfit for duty as a result of 
traumatic patello-femoral arthritis, which had existed at the 
time of his entry on active duty, but had been aggravated by 
service.

In May 1972, the veteran applied to the RO for service connection 
for a left knee condition.  After reviewing the veteran's service 
medical records and a letter from Howard Caukin, M.D., the 
civilian orthopedic surgeon who had treated the veteran's left 
knee condition both prior to and following his active service in 
the Marine Corps, the RO granted service connection for an 
unstable left knee joint (under 38 C.F.R. § 4.71a, DC 5257) 
aggravated by the veteran's active naval service.  A 10 percent 
rating was assigned, reflecting the RO's assessment that the 
impairment was moderate, warranting a 20 percent evaluation, but 
that his knee condition prior to entering active duty was already 
10 percent disabling.

In April 1993, the veteran filed the claim currently under 
appeal, requesting an increased rating for his left knee 
condition, and claiming entitlement to service connection for a 
right knee condition, and a bilateral hip condition.  He asserted 
that the latter conditions were secondary to his service-
connected left knee disorder (and therefore compensable under 
38 C.F.R. § 3.310(a) and the United States Court of Appeals for 
Veterans Claims' (Court) decision in Allen).  Materials submitted 
by the veteran at that time included an operative report from 
1975 (for insertion of a patellar prosthesis of the left knee) 
reporting chondromalacia of the left patella and femur, and early 
spur formation of the femur; a 1982 private medical examination 
noting severe traumatic arthritis of both knees (especially the 
left) and both hips (especially the right); and 1990 and 1991 
notes from Grand Valley Health showing pain in the left knee and 
both hips, with an August 1991 impression of severe degenerative 
joint disease (DJD).  VA outpatient treatment records for 1991 
and 1992 confirmed reports of pain in both knees and hips, with 
diagnoses of traumatic arthritis and DJD in both knees and DJD of 
the hip (left or right not specified).

In July 1993, the veteran was examined at the VA Medical Center 
(VAMC) in Battle Creek, Michigan, at which time he reported pain 
in both knees and hips, with no associated injury of the right 
knee or hips.  The veteran's prior surgical and wound scars were 
noted, with no associated swelling, keloid formation or 
tenderness.  In addition to surgical scars, the left knee showed 
prominence of the patella and crepitation on motion, but no 
laxity of ligaments.  Both knees had full range of motion (see 
38 C.F.R. § 4.71, Plate II), as did both hips (id.), and no 
objective signs of disability of the right knee or either hip 
were noted.  The veteran's lumbar spine was also examined, since 
the veteran had reported intermittent mild back pain with muscle 
spasms.  No objective abnormality of the posture or muscles was 
noted, and there were no fixed deformities.  Range of motion of 
the back was 90 degrees forward flexion, 35 degrees backward 
extension, 40 degrees left and right lateral flexion and 35 
degrees left and right rotation.  There was no evidence of pain 
on motion and the veteran did not report any symptoms leading the 
examiner to consider radiculopathy.  

Based on the above, the examiner diagnosed patello-femoral 
syndrome, arthritis, surgical correction, clean-out, insertion of 
McKeiver prosthesis and partial chondrectomy of the left knee; 
shrapnel wound of the left thigh ("probably a soft tissue 
injury); and mechanical back pain syndrome.  The examiner 
accepted the veteran's report that X-rays taken previously were 
normal, and found no "positive findings" for any degenerative 
disease, except in the left knee, and indicated that the absence 
of such findings made it "unlikely that the . . . shrapnel wound 
. . . in any way is contributing to his back."

In September 1993, the veteran was seen by Y. Hamati, M.D., for 
knee, hip and back pain.  Dr. Hamati reviewed the veteran's 
history and X-rays of the knees and pelvis.  The pelvic X-rays 
were said to be within normal limits, and there were "no major 
arthritic changes" in the right knee.  X-rays of the left knee 
revealed hypertrophic osteophyte formation and "severe" 
arthritis of the left knee.  Based on his examination, Dr. Hamati 
diagnosed "definite compensatory scoliosis and early facet joint 
disease" of the back, indicating that a CT scan would be 
required to accurately diagnose the veteran's condition, but 
reporting "I feel that his back problem is related to the left 
knee problem.  I am not sure how bad the right hip and knee are 
but he definitely is having symptoms and the way he is walking 
could stress his right knee and right hip."  A January 1994 
letter from Jeffrey Libra, M.D., reported that the veteran was 
seen that month for low back pain, with X-ray evidence of 
"minimal" degenerative changes.  Dr. Libra's impression was of 
"possibly" recurrent low back pain which "may be related to 
gait which favors the left knee."

In November 1994, Dr. Libra referred the veteran to an 
orthopedist, Keith Heeringa, M.D., for further evaluation.  
Examination of the left knee showed slight effusion with a large 
medial osteophyte formation on the medial tibial flare and a bony 
prominence at the anterolateral joint line.  There was "very 
obvious" crepitus on movement and pain on varus and valgus 
stress.  The veteran also had an "obvious" limp favoring the 
left leg.  The right knee was non-swollen and non-tender with 
full range of motion, but with crepitus and mild tenderness of 
the right patella on palpation.  Prior X-rays of both knees were 
reviewed.  Dr. Heeringa's impression was of progressive, post-
traumatic arthritis of the left knee and early osteoarthritis of 
the right knee.  With respect to the etiology of the veteran's 
right knee condition, and his hip and back pain, Dr. Heeringa 
indicated that "[i]t is probable that the altered gait pattern 
that he has because of his left knee is serving to traumatize and 
aggravate his right knee and hips."  No actual diagnosis of a 
bilateral hip disability was made.  Total knee replacement of the 
left knee was said to be indicated "within five to ten years."

In January 1995, the veteran was again examined at the Battle 
Creek VAMC, by the same physician who had conducted the July 1993 
examination.  The examiner noted complaints of bilateral knee 
pain and Dr. Libra's diagnosis of progressive osteoarthritis.  
However, on examination, no swelling or instability of either 
knee was noted.  Range of motion of the knees was essentially 
full (see 38 C.F.R. § 4.71, Plate II) although there was 
bilateral crepitation on motion.  Range of motion of the hips was 
also essentially full (id.), with no crepitation.  X-rays of the 
knees and hips were not taken at this time, but the examiner 
reported that X-rays "done elsewhere" showed loss of joint 
space, laterally, of the left knee, with possible DJD.  X-rays of 
the hips were said to show mild osteoarthritis.  The examiner 
diagnosed "[i]njury to the left knee," noting that the shrapnel 
wound was not the "original problem," and stating that the 
relationship of the veteran's hip complaints to the knees was 
"uncertain."  The examiner stated that if the veteran's hip 
condition was "true osteoarthritis," it was "probably 
unconnected to the left knee injury."

In March 1995, Dr. Heeringa performed surgery on the veteran's 
left knee to remove a loose body and partially excise the lateral 
meniscus and anterior osteophytes.  During the arthroscopic 
examination prior to surgery, the femoral trochlear surface was 
noted to have "large areas of wear down to the subchondral 
bone," while the medial compartment and lateral compartments had 
"grade I" degenerative changes.  In May 1996, the veteran again 
was examined at the Battle Creek VAMC, this time by a different 
staff physician.  The examiner reviewed the veteran's history, 
including the March 1995 arthroscopic surgery.  The veteran 
reported that his left knee had improved somewhat following the 
March 1995 surgery, but that he still suffered from stiffness and 
soreness in the knee.  The veteran also discussed his hip and 
back pain and attributed it to his gait, as a result of favoring 
his left knee.  He reported sharp, "shooting" pains in both 
hips after "trying to do too much," and stiffness in the back 
for about 15 to 20 minutes each morning with occasional right 
thigh numbness.  On examination, range of motion of the left knee 
was 0 to 130 degrees, and right knee motion was from 0 to 140 
degrees.  Range of motion of the back was slightly limited in 
forward and left lateral flexion.  Hip motion was again 
essentially normal.  Id.  There were no apparent neurological 
abnormalities.  The examiner diagnosed "left knee problems."  
X-rays reportedly were taken, but are not discussed.  No opinion 
as to the etiology of the veteran's hip and back pain was 
expressed.

In August 1996, the veteran submitted a letter from Daniel 
Wallace, D.O., who reviewed the veteran's history and noted a 
prior diagnosis of progressive, post traumatic arthritis of the 
left knee, with complaints of right knee pain and hip and low 
back pain.  Prior X-rays were said to demonstrate degenerative 
changes to the hips bilaterally and the lumbar spine.  Dr. 
Wallace's opinion was that "[i]t is very possible that the 
altered gait from the left knee injury has influenced the 
degenerative changes in these other body areas.  He also reported 
that, "[t]hough physical examination is essentially normal with 
respect to range-of-motion, x-ray studies do show degenerative 
changes in the left knee, bilateral hips, and the lumbar spine.  
In time the patient will need left knee replacement and the other 
areas of degeneration will worsen."

In March 1997, the veteran submitted an "independent medical 
examination," performed by Herbert H. Joseph, M.D., F.A.C.S.  
Dr. Joseph reviewed the veteran's history, essentially as 
reported above, although he was unable to view a copy of the 
March 1995 surgical report.  Objective examination noted a left-
sided limp, atrophy of the left thigh compared to the right, and 
crepitus during knee motion.  The veteran also reported pain in 
the knee during forced quadriceps extension and his left patella 
appeared loose with "lateral subluxation . . . easily 
initiated."  However, there was no pain during range of motion 
testing.  Dr. Joseph described the veteran's left knee 
instability as "slight," but noted that residual problems from 
the veteran's meniscus cartilage removal persisted, and that the 
atrophy of the left thigh represented an impairment not 
contemplated within the scope of Diagnostic Codes 5257 ("other 
impairment" of the knee) or 5259 (symptomatic removal of 
semilunar cartilage).

Dr. Joseph's examination of the veteran's back showed "small" 
restriction of motion with discomfort and tenderness with some 
tightness in the lower paralumbar muscles.  Straight leg raising 
was negative, while Patrick's sign was "weakly positive."  Hip 
motion was apparently painless and the right knee was said to be 
"within normal limits other than some objective discomforts."  
Dr. Joseph indicated that "[w]ith regards to his progressively 
increasing back pain, within reasonable medical probability, 
limping secondary to a chronic knee problem is unfortunately 
common.  His history does not reveal any other reason for his 
gradual progressive backache."  Accordingly, he concluded that 
the veteran's lower back problems were related to his left knee 
problem.  Dr. Joseph also reported that "I do not feel his hip 
aches or right knee aches are ratable."  

In March 1997, the veteran testified before the Board that his 
left knee would frequently "catch," but not give way entirely.  
He stated that the left knee often became stiff and sore, and 
that he used pain relievers on a regular basis.  He also reported 
limping on the left knee "going back to when I first got out of 
the service," and reported that he had not suffered any other 
injuries to his right knee, hips or back.  

In May 1997, the Board remanded this claim to obtain complete 
medical files, a new VA examination (addressing the etiology of 
any disability of the knees, hips or back found to exist) and 
reconsideration of the evidence by the RO under the Court's 
decisions in Allen and DeLuca, supra.  The Board has reviewed the 
additional VA and private medical treatment records obtained, and 
finds that they are consistent with the discussion above, and do 
not further add to the discussion of the etiology of the 
veteran's conditions.  Additional records from Dr. Hamati's files 
include a CAT scan of the lumbar spine performed in September 
1993, which reveals mild degenerative osteoarthritis of the L3-S1 
vertebrae, but no neurological involvement.  The VA outpatient 
treatment records do show regular complaints of bilateral knee 
and hip pain, and of lower back pain.  X-rays of the lumbar spine 
taken during the 1996 VA examination were submitted with the 
treatment records, with the interpreting physician's remarks that 
the lumbar spine should be considered "normal."

In January 1998, a special orthopedic examination was performed 
at the VAMC in Detroit.  This examination appears to have been 
particularly comprehensive in scope, and its conclusions are 
well-supported by the examining physician's analyses.  
Accordingly, the Board affords it substantial credibility and 
weight.  After reviewing the associated files and noting the 
veteran's history and symptoms, the physician conducted an 
apparently thorough examination of the veteran's knees, hips and 
back.  He found no current evidence of hip injury on either side, 
lumbosacral disability or a right knee problem.  The examiner 
also expressed his opinion that the veteran's football injury, 
which preexisted service, "did not in any way cause . . . the 
problems that he has at the present time" (emphasis added), 
attributing the veteran's current disability entirely to in-
service aggravation caused by the shrapnel injury and the "wear 
and tear" of Marine Corps service.  He reported that the 
veteran's left knee arthritis was "significantly disabling 
regarding the knee function," but that none of the veteran's 
other claimed conditions were "connected, aggravated, added to, 
or changed in any way . . . by his obvious injury to the left 
knee."

I.  Service Connection Claims

The veteran has claimed entitlement to service connection for 
right knee, bilateral hip and lower back disability, claimed 
secondary to his service-connected left knee disorder.  VA may 
pay compensation for "disability resulting from personal injury 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1110 (West 1991). To establish service connection 
for a claimed disability, the evidence of record must demonstrate 
that "a particular injury or disease resulting in current 
disability was incurred coincident with service in the Armed 
Forces."  See 38 C.F.R. § 3.303(a) (emphasis added).  A 
disability which is proximately due to or the result of another 
disease or injury for which service connection has been granted 
shall also be service-connected and considered part of the 
original condition.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (when a nonservice-connected disease or 
injury is aggravated by a service-connected condition, the 
veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation).

Initially, the Board must determine whether the veteran has 
submitted a well-grounded claim for the asserted secondary 
disabilities.  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation."  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  For a claim 
to be well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury (satisfied in a claim for secondary service connection by 
the existence of a primary service connected disability); and (3) 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997). 

After reviewing the above evidence, the Board finds that the 
medical and lay evidence of record does provide at least a 
plausible basis for concluding that the veteran suffers both from 
a current left and right hip disability, and from a current right 
knee disability.  Initially, the Board notes that the veteran has 
subjectively reported pain in the right knee and both hips.  
Laypersons may not offer medical diagnoses or opinions as to the 
etiology of a condition, see Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93, 
95 (1993), Jones v. Brown, 7 Vet. App. 134, 137 (1994), but this 
does not prevent them from offering competent, probative 
testimony related to their observation of the apparent physical 
manifestations of a condition, particularly where continuity of 
symptomatology is at issue.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  Furthermore, X-rays have shown minimal 
degenerative changes of the hips and right knee, and some 
narrowing of the right knee medial compartment.  Dr. Wallace's 
August 1996 letter provides sufficient support to well ground 
these claims from an etiological basis, reporting that "[I]t is 
very possible that the altered gait from the [service-connected] 
left knee injury has influenced the degenerative changes in these 
other body areas."

With respect to the lower back condition, the veteran has 
consistently complained of back pain, and the Board accepts that 
his reported symptoms are genuine.  In addition, muscle tautness 
or spasm of the lower back has been noted by examining physicians 
on more than one occasion.  X-rays and CAT scans of the lumbar 
spine demonstrate only minimal (if any) evidence of any 
degenerative changes, with the most recent X-rays interpreted as 
showing a "normal lumbosacral spine."  Some medical examiners 
have noted slightly limited flexion of the lumbar spine, although 
this condition was not found on his most recent examination, and 
diagnoses of chronic back pain and mechanical back pain syndrome 
have been entered.  Dr. Joseph's March 1997 evaluation links the 
veteran's "progressively increasing back pain" to limping 
related to his left knee.  This evidence is sufficient to well 
ground the veteran's claim.

The VA has a duty to assist veterans who have submitted a well-
grounded claim in the development of facts pertinent to their 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a); Epps v. 
Gober, 126 F.3d 1464, 1468-1469 (Fed. Cir. 1997).  This duty to 
assist includes the duty to develop facts when the record before 
the Board is clearly inadequate.  EF v. Derwinski, 1 Vet. App. 
324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
development of facts includes an obligation to obtain medical 
records, especially those within the control of the Federal 
Government.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
development of facts also includes a "thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In its extensive informal hearing presentation (IHP), the 
veteran's representative avers that VA has failed to comply with 
its duty to assist, and suggests a number of particular 
deficiencies.  However, with the exception of arguments 
questioning the adequacy of the January 1998 VA examination, the 
objections essentially assert that the RO failed to provide 
adequate reasons and bases for its decision denying an increased 
rating.  While pertinent to the appeal (and discussed, infra), 
any such failure clearly would not implicate VA's duty to assist 
"in developing the facts pertinent to the claim."  See 
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 82.

With respect to the January 1998 medical examination, the 
veteran's representative argues it is inadequate because the 
examiner "took his history not from the medical records and file 
but from [the veteran's] account."  The IHP further argues that 
the examiner did not review or discuss the medical records and 
failed to provide an opinion as to the degree of disability in 
the veteran's left knee prior to, during and following service.  
The Board finds no merit in these arguments.  Initially, the 
Board fails to see any inconsistency in the examiner's 
unequivocal report that the veteran's "C-file, military record 
and appeals record [were] all reviewed prior to the patient being 
completely examined," and the fact that an unusually complete 
history was subsequently elicited from the veteran.  The detail 
in the history, indeed, suggests that the examiner had become 
well-acquainted with the veteran's records prior to commencing 
his interview.  The veteran's in-service and post-service medical 
histories are reviewed, accurately, within the context of that 
narrative.  The omissions suggested by the IHP, i.e., treatment 
of the veteran's intermittent knee pain with no history of 
contemporaneous associated trauma, in early 1968, and a finding 
of slight calcification on the veteran's left knee at the time of 
his service entrance examination, do not appear to bear on the 
examiner's medical conclusions.

The IHP also asserts that the January 1998 medical examination 
failed to adequately discuss the relationship between the 
veteran's "pre-service, service and post service" left knee 
disorder and his current conditions, citing Stegall v. West, 11 
Vet. App. 268, 271 (1998), for the proposition that a remand by 
the Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  However, after review, the 
Board is not persuaded that any failure to comply has occurred.  
The January 1998 examiner clearly and carefully reviewed the 
veteran's left knee condition at the three stages noted above, 
and offered his opinion that the disorder "did not in any way 
cause him the problems that he has at the present time" 
(emphasis added).  Thereafter, he provided short but complete 
reasons for his opinion.  While the brevity of a medical opinion 
may or may not affect its weight, it does not, in the 
circumstances of this case, suggest any violation of the Board's 
May 1997 mandates.

Right Knee and Bilateral Hip Conditions

On the basis of the evidence reviewed above, after carefully 
weighing the conflicting reports, the Board concludes that the 
veteran does not currently suffer from a disability of the right 
knee or of either hip which can be attributed to his active 
military service or to his service-connected left knee condition.  
Although X-rays have shown some degenerative changes in the hips 
and right knees, the most recent and most comprehensive 
examinations indicate that there is essentially no functional 
disability related to these changes.  Moreover, although Dr. 
Heeringa and Dr. Wallace have indicated that the veteran's 
altered gait from his left knee was "serving to traumatize" the 
right knee and hips, which would cause the degeneration in these 
areas to worsen, later examiners have noted that minimal "true" 
osteoarthritic changes would be "probably unconnected" to the 
left knee condition.  Indeed, rather than worsening degeneration 
and increasing symptoms, Dr. Joseph's March 1997 examination 
found apparently painless hip motion and a right knee with some 
discomfort, but otherwise "within normal limits."  While Dr. 
Joseph specifically suggested a relationship between the 
veteran's backache and his left knee disorder, he refrained from 
doing so with respect to the right knee and hips.  The January 
1998 VA examination specifically discounts both the existence of 
a hip or right knee disability and any relationship between the 
veteran's left knee condition and his reported pain in those 
areas.  X-rays showing no significant degenerative changes in 
those areas, and the absence of any disability to the quadriceps 
or hamstring muscles was cited as support for those conclusions.  
Accordingly, service connection for a right knee condition and 
for a bilateral hip condition must be denied.

The Board does not find that it is required to apply the 
evidentiary equipoise rule, which mandates that where the 
evidence is balanced and a reasonable doubt exists as to a 
material issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  A reasonable doubt is a 
substantial doubt, within the range of probability, and not 
intended to be a means for reconciling conflicting or 
contradictory evidence.  Id.  Where there are "two permissible 
views" of the evidence of record, the benefit of the doubt 
requirement does not preclude the Board from making a "properly 
supported and reasoned" decision that a fair preponderance of 
the evidence weighs against the veteran's claim.  Id., at 58.

Low Back Pain

With respect to the issue of service connection for a lower back 
condition, the Board again notes the comprehensive nature of the 
medical evidence, consistent over time, which indicates that the 
veteran suffers from "chronic and progressive" lower back pain 
with occasional muscle spasm.  The almost single exception to 
this compendium is the January 1998 VA examination, which found 
"a normal lumbosacral spine," with no evidence of "advanced 
degenerative changes or healing process or injury" and no muscle 
spasm.  The Board accepts this as an accurate representation of 
the veteran's condition on the day of examination, and finds that 
the X-ray evidence is consistent with prior X-rays showing no 
"significant" arthritic or degenerative changes.  However, the 
believes that Dr. Joseph's March 1997 examination fairly 
represents the extent of the veteran's back disorder in its 
active stage, and, in concert with the other evidence of record, 
demonstrates that a lumbosacral disability exists.

Reviewing the various medical opinions as to the etiology of the 
back condition, the Board notes that they are arrayed both for 
and against the proposition that limping caused by the veteran's 
left knee is a probable cause of his back condition.  As noted 
above, the law and regulations governing the Board's 
deliberations provide that when there is such an "approximate 
balance" of evidence regarding the merits of an issue material 
to the determination of a claim, "the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  Resolving all reasonable doubt in the 
veteran's favor, the Board finds that the veteran's low back 
disorder is related to his service-connected left knee condition, 
and that granting service connection for a low back disability is 
warranted.

II.  Increased Rating for a Left Knee Disorder

The veteran has claimed entitlement an increased rating for his 
left knee disorder.  As a preliminary matter, the Board finds 
that the veteran's claim for an increased rating is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), since the 
left knee disorder was previously service connected and rated, 
and the veteran is asserting that a higher rating is justified 
due to an increase in severity of the disability.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  Under these circumstances, 
pursuant to its duty to assist, the VA may be required to provide 
a new medical examination to obtain evidence necessary to 
adjudicate the increased rating claim.  Id., citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Board must also consider the history of the veteran's injury, as 
well as the current clinical manifestations of its residuals and 
the overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The RO has rated the veteran's left knee condition under 
38 C.F.R. § 4.71a, DC 5257, which evaluates knee impairments 
demonstrating recurrent subluxation or lateral instability.  A 10 
percent rating is assigned where this condition is deemed slight.  
A 20 percent rating is appropriate for moderate impairment, while 
assignment of a 30 percent rating requires a severe knee 
impairment manifested by recurrent subluxation or lateral 
instability.  In assigning the current 10 percent rating, the RO 
evaluated the medical evidence as demonstrating moderate 
impairment, warranting a 20 percent rating.  It then deducted 10 
percent from this figure, representing the degree of impairment 
previously found to have been caused by the knee injury which 
occurred prior to the veteran's active service.  See 38 U.S.C.A. 
§§ 1153, 1155; 38 C.F.R. § 4.22.

In reviewing the medical evidence, the Board initially notes that 
both a veteran's disability and the medical knowledge pertinent 
to that disability may change substantially over time, requiring 
re-rating of the condition(s).  See 38 C.F.R. § 4.1, 4.2.  In the 
veteran's case, his pre-service injury was evaluated as 10 
percent disabling by a Headquarters, U.S. Marine Corps physical 
evaluation board in 1969, 30 years ago.  The RO accepted this 
evaluation in its 1972 rating decision.  However, no subsequent 
analysis of the medical evidence  has been made to determine 
whether the veteran's pre-service disability remains a factor in 
his current service-connected disability.  In that regard, the 
January 1998 VA orthopedic opinion advises that the "preexisting 
knee injury . . . did not in any way cause him the problems that 
he has at the present time.  He was aggravated in the service . . 
. with the shrapnel injury as well as the wear and tear[,] 
causing him to have a significant aggravation of his left knee 
problems."  The Board notes that Dr. Joseph, in his March 1997 
examination, identifies the veteran's individual impairments as 
slight instability of the knee, symptomatic partial removal of 
the meniscus, atrophy of the left thigh and loose bodies, and 
"significant" or "severe" arthritis is noted in other medical 
records.  Dr. Joseph also agreed with division of ratings for the 
veteran's left knee disorder as 50 percent preexisting and 50 
percent service-connected.  However, the Board finds that the 
benefit of the doubt must be accorded the veteran regarding the 
issue of whether current, competent medical evidence supports the 
continued deduction of 10 percent from the veteran's overall 
evaluation for his left knee condition.  In this regard, the most 
recent VA examiner clearly attributes the veteran's current left 
knee impairment to trauma incurred in service.  

With respect to the current severity of the veteran's left knee 
impairment, the Board finds that the preponderance of the 
evidence shows no instability of the knee despite Dr. Joseph's 
finding of slight instability.  Accordingly, continued evaluation 
under 38 C.F.R. § 4.71a, DC 5257 does not appear appropriate.  
Id., see also 38 C.F.R. § 4.7.  The evidence also shows that the 
veteran suffers from significant arthritis of the left knee, is 
status-post surgery for partial cartilage removal, and has 
objectively demonstrable atrophy of the left thigh muscles.  
These conditions must be reviewed to see which evaluations are 
warranted, and the Board must consider the potential application 
of various other provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet. App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 592-593 (1991).  Care must be taken, however, to avoid 
evaluation of the same manifestation under different diagnoses, 
which is prohibited.  38 C.F.R. § 4.14; see Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (permitting rating under separate 
diagnostic codes only where "none of the symptomatology . . . is 
duplicative . . . or overlapping.").

Arthritis due to trauma, substantiated by X-ray findings, will be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5010.  Degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code, a 
rating of 10 percent is warranted for each major joint or group 
of minor joints affected by limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  However, since arthritis is 
evaluated by its impact of range of motion of a joint, separate 
evaluations for arthritis of the veteran's left knee and any 
limitation of motion under DC 5260 or 5261 would be 
inappropriate.  See 38 C.F.R. §§ 4.71a, DC 5003, 4.14; VAOPGCPREC 
23-97.

The medical evidence in the veteran's case shows essentially full 
range of motion of the left knee, lacking at most 10 degrees from 
full flexion (i.e., 130 degrees of flexion), but with 
substantial, objectively demonstrated pain.  The record shows 
that this pain is directly related to the veteran's traumatic 
arthritis.  Limitation of flexion of the knee is rated under 
38 C.F.R. § 4.71a, DC 5260.  This diagnostic code provides a 
disability evaluation of 0 percent where flexion is limited to 60 
degrees, 10 percent with flexion limited to 45 degrees; 20 
percent with flexion limited to 30 degrees, and 30 percent where 
flexion of the leg is limited to 15 degrees.  At 130 degrees, the 
veteran's flexion does not meet the criteria even for a 
noncompensable rating under this diagnostic code.  However, pain 
is an important disability factor that must be considered in the 
rating of a claimant's disabilities.  A body part which becomes 
painful on use must be regarded as seriously disabled when the 
pain is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Accordingly, the Board believes that the evidence of slightly 
limited range of motion, combined with objective findings and 
subjective reports of discomfort and tenderness and marked 
guarding in the knee, with atrophy of the left thigh muscles 
(which could, presumably, account for significant functional 
loss), provides a basis for the assignment of a 20 percent 
evaluation for traumatic arthritis under DC 5010 (evaluated as 
limitation of left leg flexion under DC 5260).  See generally, 
38 C.F.R. §§ 4.40, 4.45 (1996); DeLuca v. Brown, 8 Vet. App. 202 
(1995); Voyles v. Brown, 5 Vet. App. 451, 453 (1993).

With respect to the evaluation of the veteran's partial cartilage 
removal under DC 5259, Dr. Joseph's March 1997 examination does 
not specifically describe the residuals of this surgery, but 
identifies crepitus, pain, a "boggy" knee and atrophy of the 
thigh muscles as possible symptoms.  Since these symptoms have 
been addressed under other diagnostic codes where an evaluation 
of 10 percent (the maximum rating under DC 5259) or greater has 
been assigned, awarding a 10 percent evaluation under DC 5259 
would amount to "pyramiding." Accordingly, no rating under this 
code may be assigned.  See 38 C.F.R. § 4.14; see also 38 C.F.R. 
§ 4.73, DCs 5313, 5314, 8521, 8524 (1998).

Based on the above analysis, the Board finds that the veteran is 
entitled to an evaluation of 20 percent for disability due to his 
traumatic arthritis under DC 5010.  No deduction for preexisting 
disability may be made based on the current medical evidence, so 
a final rating of 20 percent for the veteran's left knee 
disability is warranted.  See 38 C.F.R. §§ 4.22, 4.25.

When evaluating an increased rating claim, the Board may affirm 
an RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or it may reach such a conclusion on its own.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996).  In the present case, the Board 
notes that there has been no assertion or showing that the 
veteran's service-connected left knee disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the one recent instance of 
hospitalization for surgery on the left knee, the veteran was 
appropriately awarded a temporary total rating under the 
provisions of 38 C.F.R. § 38 C.F.R. § 4.30 during his period of 
convalescence, but, as noted above, there is no evidence of 
continuing disability greater than that contemplated by the 
schedular evaluations awarded in this decision.  In the absence 
of such factors, the Board finds that the record does not present 
such "an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" and need not remand this matter to the RO for 
consideration.  See Bagwell, 9 Vet. App. at 338-339; Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection a right knee condition and a bilateral hip 
condition, claimed secondary to a service-connected left knee 
disorder, is denied.

Service connection for a low back disorder is granted.

An evaluation of 20 percent, but no greater, is granted for a 
left knee disorder.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


